DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 7 September 2022.
Claims 15 – 18 and 20 – 37 are pending. Claims 1 – 14 and 19 are cancelled by Applicant.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2022 has been entered.

Claim Objections
Claim 15, 16, 23, 24, 25, 26, 27, and 28 is objected because of the following informalities:
Regarding claim 16, claim 16 is dependent upon cancelled claim 14 and should be dependent upon independent claim 15.
Regarding claims 15, 16, 23, 24, 25, 26, 27, and 28, the limitation, “the detected spacing”, should read, “the detected variable spacing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 – 18, 20 – 24, and 33 – 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 15, line 11 – 12, the limitation, “the magnetic field sensor being designed to detect a variable spacing between the magnetic field sensor and the single magnet as the spacing between the first housing element and the second housing element”, is indefinite because the limitation seems to be missing a clause.  That is, the magnetic field sensor detects a variable space as the spacing between the first housing element and the second housing element performs an action but the action is not recited.  Since the action is not recited, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution, the Examiner interprets the limitation, “the magnetic field sensor being designed to detect a variable spacing between the magnetic field sensor and the single magnet as the spacing between the first housing element and the second housing element”, to mean “the magnetic field sensor being designed to detect a variable spacing between the magnetic field sensor and the single magnet as the spacing between the first housing element and the second housing element varies”.  Please note, since claims 15 – 18, 20 – 24, and 33 – 36 depend upon claim 15, 15 – 18, 20 – 24, and 33 – 36 are likewise rejected under 35 USC §112(b) for indefiniteness.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 – 18, 20 – 31, 33, and 36 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (WO 2013/139425 A1), hereinafter Berger, in view of  Kiessling et al. (EP 2159546 A2), hereinafter Kiessling.

[AltContent: arrow][AltContent: textbox (A1)]
Regarding claim 15, Berger discloses a hand-held power tool comprising: a housing (housing of drive 1/percussion mechanism 2, 7, fig. 5) having a first housing element (housing of drive 1/percussion mechanism 2, fig. 5) and a second housing element (7, fig. 5), the first housing element and the second housing element being vibrationally decoupled from one another and movable relative to one another (via spring means 9, fig. 5;  [0055], ll. 495 - 497); a tool holder (10, fig. 3); a motor (1, fig. 5) for rotational or percussive driving of the tool holder; two magnetic field sensors (11a, 11b, fig. 5 – [0058], l. 522 – 523 describes position sensor 11 as a Hall sensor) for detecting a spacing between the first housing element and the second housing element ([0060] – [0062], ll. 534 – 553 describes when a user presses on the handles 8 to cause the detecting element 12 to move away from the position sensor 11 such that the position sensor 11 no longer detects detection element 12, a corresponding signal is sent to the control device to increase the speed of drive 1.  [0064] describes an embodiment having two position sensors 11a, 11b wherein when a user presses on the handles 8 to cause the detecting element 12 to move away from the position sensor 11a such that the position sensor 11a no longer detects the detection element 12, a corresponding signal is sent to the control device to increase the speed of drive 1, and when a user further presses on the handles 8 causing the detecting element 12 to move away from the position sensor 11b such that the position sensor 11b no longer detects the detection element 12, another corresponding signal is sent to the control device to further increase the speed of drive 1.  Thus, in the embodiment having two position sensors, the position sensors detect a first spacing between the resting position of the detecting element 12 as shown in fig. 5 to a point when the position sensor 11a can no longer detect the detecting element 12 and a second spacing between the resting position of the detecting element 12 as shown in fig. 5 to a point when the position sensor 11b can no longer detect the detecting element 12.  The examiner deems this variable spacing can be seen as spacing A1 or the axial distance between a magnet on housing of drive 1/percussion mechanism 2 and one of the two points where one of the position sensors on hood 7 can no longer detect the magnet, or as a spacing A2 between the housing of drive 1 and hood 7); a single magnet (12, fig. 5; [0059], l. 530 describes detection element 12 as a magnet) arranged on the first housing element (as shown in fig. 5), the two magnetic field sensors being arranged on the second housing element (as shown in fig. 5), the two magnetic field sensors being designed to detect a variable spacing between the two magnetic field sensors and the single magnet as the spacing between the first housing element and the second housing element (see reasoning above – please note, the spacing A1 / A2 varies between the first spacing and the second spacing); and a controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor.  The examiner deems the control device as the claimed “a controller”) for setting a motor speed of the motor in accordance with the detected variable spacing ([0060] – [0061], ll. 534 – 545).

Berger does not explicitly disclose a single magnetic field sensor for detecting a spacing between the first housing element and the second housing element; the magnetic field sensor being arranged on the second housing element; the magnetic field sensor being designed to detect a variable spacing between the magnetic field sensor and the single magnet as the spacing between the first housing element and the second housing element.
However, Kiessling teaches a single magnetic field sensor (13, fig. 1; [0015], ll. 128 – 130 and [0017], ll. 158 – 160; “a three-dimensional Hall sensor”) for detecting a spacing between the first housing element (structure of cylinder 11, fig. 1) and the second housing element (structure of piston 12, fig. 1) ([0016], ll. 144 – 145 describes Hall sensor 13 detects axial components of the magnetic field of the permanent magnet 12 wherein the axial components correspond to the axial distance or spacing A’ between the Hall sensor 13 on the cylinder 11 and the magnet 12 on the piston); the magnetic field sensor being arranged on the second housing element (as shown in fig. 1), the magnetic field sensor being designed to detect a variable spacing between the magnetic field sensor and the single magnet as the spacing between the first housing element and the second housing element (as reasoned above).
Please note, Berger describes the position sensor can be a Hall sensor ([0058], ll. 523 – 524).  Because both the two Hall sensors of Berger and the three-dimensional Hall sensor of Kiessling are sensors that detect the magnetic field of a magnet and used to detect the linear movements or spacing of a first housing relative to a second housing, the two Hall sensors of Berger and the three-dimensional Hall sensor of Kiessling are functional equivalents; and it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the two Hall sensors of Berger for the three-dimensional Hall sensor of Kiessling to achieve the predictable result of detecting the linear movements or spacing of a first housing relative to a second housing. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Moreover, one having ordinary skill in the art would be motivated to have substituted the two Hall sensors of Berger for the three-dimensional Hall sensor of Kiessling because a single three-dimensional Hall sensor can be used instead of a plurality of individual sensor for detecting the axial components or spacing A between structures ([0005], ll. 41 – 42).

Regarding claim 16, Berger, as modified by Kiessling, discloses the invention as recited in claim 15. 
Berger discloses the controller is designed to determine a pressing force from the detected variable spacing and to set the motor speed of the motor in accordance with the pressing force determined ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 is moved away from the position sensor 11 and sets the motor speed of drive 1 in accordance with the pressing force).

Regarding claim 17, Berger, as modified by Kiessling, discloses the invention as recited in claim 16. 
Berger discloses the controller is designed to increase the motor speed of the motor in accordance with the pressing force determined if the pressing force determined is greater than a first particular threshold value ([0060] – [0062], ll. 534 – 553 describes the movement of the detection element 12 away from position sensor 11, in conjunction with spring device 9, defining a pressing force corresponding to a predetermined working impact force limit being exceeded wherein the motor speed of the drive 1 is increased by the control device. The examiner deems  predetermined working impact force limit as the claimed “a first particular threshold value”).

Regarding claim 18, Berger, as modified by Kiessling, discloses the invention as recited in claim 17. 
Berger discloses the controller is designed to set the motor speed of the motor to a maximum motor speed if the pressing force determined is greater than a second particular threshold value, wherein the second particular threshold value is greater than the first particular threshold value ([0019], ll. 192 – 197 describes that several working impact force limit values can be predefined at different levels with increasing working impact force limit values, so that when the operator continuously increases the pressing force, the different working impact force limit values can be exceeded one after the other.  Thus, the several working impact force limit values can have a first working impact force limit value, corresponding to the claimed “a first threshold value”, and a second working impact force limit value greater than the first working impact force value, corresponding to the second threshold value, wherein the control device sets the motor speed to the next maximum motor speed for that working impact force level if the pressing force, described in [0060] – [0062], ll. 534 – 553, is greater than a corresponding working impact force limit value).

Regarding claim 20, Berger, as modified by Kiessling, discloses the invention as recited in claim 15.
The modified Berger discloses the magnetic field sensor (Kiessling – 13, fig. 1) is a 3D magnetic field sensor ([0015], ll. 128 – 130 and [0017], ll. 158 – 160; “a three-dimensional Hall sensor”).

Regarding claim 21, Berger, as modified by Kiessling, discloses the invention as recited in claim 15. 
Berger discloses the tool holder (6) is arranged on the first housing element (housing of drive 1/percussion mechanism 2), and the second housing element (7) has a handle (8, fig. 3) of the hand-held power tool.

Regarding claim 22, Berger, as modified by Kiessling, discloses the invention as recited in claim 15. 
Berger discloses the first housing element (housing of drive 1/percussion mechanism 2) is arranged at least partially within the second housing element (7).

Regarding claim 23, Berger, as modified by Kiessling, discloses the invention as recited in claim 15. 
Berger discloses the controller is designed to set the motor speed of the motor in accordance with the detected variable spacing by closed-loop control of the motor speed in accordance with the detected variable spacing (The plain meaning of the term, “closed-loop control” is “an automatic control system in which an operation, process, or mechanism is regulated by feedback” – Merriam Webster dictionary, wherein [0029], ll. 277 – 280 describes an embodiment where the control device takes output values of the distance between the position sensor and detecting element to calculate an average value of time so that the switching point between speed changes does not constantly change due to the vibration of the hammer.  In other words, the feedback of the output values of the distance between the position sensor and detecting element regulates the switching point between speed changes).

Regarding claim 24, Berger, as modified by Kiessling, discloses the invention as recited in claim 15.
Berger discloses the controller is designed to set the motor speed of the motor in accordance with the detected variable spacing by open-loop control of the motor speed in accordance with the detected variable spacing (The plain meaning of the term, “open-loop control” is “a control system for an operation or process in which there is no self-correcting action” – Merriam Webster dictionary, wherein [0031], ll. 295 – 301 describes an embodiment where the controller is designed to set the motor speed of the motor only according to the relative position of the holding device to the drive and/or percussion mechanism.  In other words, there is no feedback in determining the switching point between speed changes).

Regarding claim 25, Berger discloses a method for operating a hand-held power tool having a motor (1, fig. 5) for rotational or percussive driving of a tool holder (6, fig. 3), two magnetic field sensors (11a, 11b, fig. 5), a single magnet (12, fig. 5), and a housing (housing of drive 1/percussion mechanism 2, 7, fig. 5) having a first housing element (housing of drive 1/percussion mechanism 2, fig. 5) and a second housing element (7, fig. 5), wherein the first housing element and the second housing element are vibrationally decoupled from one another and are movable relative to one another (via spring means 9, fig. 5; [0055], ll. 495 - 497), the method comprising the following steps: detecting a spacing between the first housing element and the second housing element via the two magnetic field sensors ([0060] – [0062], ll. 534 – 553 describes when a user presses on the handles 8 to cause the detecting element 12 to move away from the position sensor 11 such that the position sensor 11 no longer detects detection element 12, a corresponding signal is sent to the control device to increase the speed of drive 1.  [0064] describes an embodiment having two position sensors 11a, 11b wherein when a user presses on the handles 8 to cause the detecting element 12 to move away from the position sensor 11a such that the position sensor 11a no longer detects the detection element 12, a corresponding signal is sent to the control device to increase the speed of drive 1, and when a user further presses on the handles 8 causing the detecting element 12 to move away from the position sensor 11b such that the position sensor 11b no longer detects the detection element 12, another corresponding signal is sent to the control device to further increase the speed of drive 1.  Thus, in the embodiment having two position sensors, the position sensors detect a first spacing between the resting position of the detecting element 12 as shown in fig. 5 to a point when the position sensor 11a can no longer detect the detecting element 12 and a second spacing between the resting position of the detecting element 12 as shown in fig. 5 to a point when the position sensor 11b can no longer detect the detecting element 12.  The examiner deems this variable spacing can be seen an spacing A between the housing of drive 1 and hood 7); a variable spacing between the two magnetic field sensors and the single magnet being used to detect the spacing (as reasoned above); and setting a motor speed of the motor in accordance with the detected variable spacing ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 on hood 7 is moved away from the position sensor 11 on the housing of drive 1/percussion mechanism 2 and sets the motor speed of drive 1 in accordance with the pressing force).

Berger does not explicitly a single magnetic field sensor wherein the single magnetic field sensor and the single magnet are used to detect the variable spacing so that the single magnetic field sensor detects a continually increasing magnetic field of the single magnet as the variable spacing decreases.
However, Kiessling teaches a single magnetic field sensor (13, fig. 1; [0015], ll. 128 – 130 and [0017], ll. 158 – 160; “a three-dimensional Hall sensor”) wherein the single magnetic field sensor and the single magnet (12, fig. 1) are used to detect the variable spacing ([0016], ll. 144 – 145 describes Hall sensor 13 detects axial components of the magnetic field of the permanent magnet 12 wherein the axial components correspond to the axial distance or spacing A’ between the Hall sensor 13 on the cylinder 11 and the magnet 12 on the piston) so that the single magnetic field sensor detects a continually increasing magnetic field of the single magnet as the variable spacing decreases (Fig. 2 shows as the variable spacing between the three-dimensional Hall sensor 13 and the magnet 12 decreases, the three-dimensional Hall sensor 13 detects an continuously increasing axial component A of the magnetic field).
Please note, Berger describes the position sensor can be a Hall sensor ([0058], ll. 523 – 524).  Because both the two Hall sensors of Berger and the three-dimensional Hall sensor of Kiessling are sensors that detect the magnetic field of a magnet and used to detect the linear movements or spacing of a first housing relative to a second housing, the two Hall sensors of Berger and the three-dimensional Hall sensor of Kiessling are functional equivalents; and it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the two Hall sensors of Berger for the three-dimensional Hall sensor of Kiessling to achieve the predictable result of detecting the linear movements or spacing of a first housing relative to a second housing. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  Moreover, one having ordinary skill in the art would be motivated to have substituted the two Hall sensors of Berger for the three-dimensional Hall sensor of Kiessling because a single three-dimensional Hall sensor can be used instead of a plurality of individual sensor for detecting the axial components or spacing A between structures ([0005], ll. 41 – 42).

Regarding claim 26, Berger, as modified by Kiessling, discloses the invention as recited in claim 25.
Berger discloses a pressing force from the detected spacing ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 is moved away from the position sensor 11).

Regarding claim 27, Berger, as modified by Kiessling, discloses the invention as recited in claim 25.
Berger discloses the setting of the motor speed of the motor in accordance with the detected variable spacing includes open-loop control of the motor speed in accordance with the variable detected spacing (The plain meaning of the term, “open-loop control” is “a control system for an operation or process in which there is no self-correcting action” – Merriam Webster dictionary, wherein [0031], ll. 295 – 301 describes an embodiment where the controller is designed to set the motor speed of the motor only according to the relative position of the holding device to the drive and/or percussion mechanism.  In other words, there is no feedback in determining the switching point between speed changes).

Regarding claim 28, Berger, as modified by Kiessling, discloses the invention as recited in claim 25.
Berger discloses the setting of the motor speed of the motor in accordance with the detected spacing includes closed-loop control of the motor speed in accordance with the detected variable spacing (The plain meaning of the term, “closed-loop control” is “an automatic control system in which an operation, process, or mechanism is regulated by feedback” – Merriam Webster dictionary, wherein [0029], ll. 277 – 280 describes an embodiment where the control device takes output values of the distance between the position sensor and detecting element to calculate an average value of time so that the switching point between speed changes does not constantly change due to the vibration of the hammer.  In other words, the feedback of the output values of the distance between the position sensor and detecting element regulates the switching point between speed changes).

Regarding claim 29, Berger, as modified by Kiessling, discloses the invention as recited in claim 26.
Berger discloses the setting of the motor speed of the motor includes increasing the motor speed in accordance with the pressing force determined if the pressing force determined is greater than a first particular threshold value ([0060] – [0062], ll. 534 – 553 describes the movement of the detection element 12 away from position sensor 11, in conjunction with spring device 9, defining a pressing force corresponding to a predetermined working impact force limit being exceeded wherein the motor speed of the drive 1 is increased by the control device. The examiner deems  predetermined working impact force limit as the claimed “a first particular threshold value”).

Regarding claim 30, Berger, as modified by Kiessling, discloses the invention as recited in claim 29.
Berger discloses the setting of the motor speed of the motor includes setting the motor speed to a maximum motor speed if the pressing force determined is greater than a second particular threshold value, wherein the second particular threshold value is greater than the first particular threshold value ([0019], ll. 192 – 197 describes that several working impact force limit values can be predefined at different levels with increasing working impact force limit values, so that when the operator continuously increases the pressing force, the different working impact force limit values can be exceeded one after the other.  Thus, the several working impact force limit values can have a first working impact force limit value, corresponding to the claimed “a first threshold value”, and a second working impact force limit value greater than the first working impact force value, corresponding to the second threshold value, wherein the control device sets the motor speed to the next maximum motor speed for that working impact force level if the pressing force, described in [0060] – [0062], ll. 534 – 553, is greater than a corresponding working impact force limit value).

Regarding claim 31, Berger, as modified by Kiessling, discloses the invention as recited in claim 25.
Berger discloses the variable spacing is determined continually during the detecting step as the spacing varies ([0019], ll. 192 – 197 describes different levels or spacings predefining different impact force limit values so that when the operator continuously increases the pressing force, the different working impact force limit values, detected via the spacing between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 by the position 11, can be exceeded one after the other.  One having ordinary skill in the art would recognize that the determination of these different levels or spacing indicates the position sensor 11 continuously monitors the different levels or spacings as the different levels or spacings vary).

Regarding claim 33, Berger, as modified by Kiessling, discloses the invention as recited in claim 15.
Berger discloses the controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor.  The examiner deems the control device as the claimed “a controller”) increases the motor speed linearly as a function of the detected spacing ([0024], ll. 224 – 228 describes a linear relationship between the operator’s pressing force, which corresponds to different heights or detected spacings between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 as described in [0022], and the impact frequency, which corresponds to the motor speed described in [0034], ll. 334 – 336).

Regarding claim 36, Berger, as modified by Kiessling, discloses the invention as recited in claim 15.
The modified Berger discloses the magnetic field sensor (Kiessling – 13, fig. 1) detects a continually increasing magnetic field of the single magnet (Kiessling – 12, fig. 1) as the variable spacing decreases (Kiessling – Fig. 2 shows as the variable spacing between the three-dimensional Hall sensor 13 and the magnet 12 decreases, the three-dimensional Hall sensor 13 detects an continuously increasing axial component A of the magnetic field), the controller determining a varying pressing force from the detected variable spacing ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 is moved away from the position sensor 11). 

Regarding claim 37, Berger, as modified by Kiessling, discloses the invention as recited in claim 15.
Berger discloses the controller determines a varying pressing force from the detected spacing ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 is moved away from the position sensor 11).

Claims 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, in view of Kiessling, in further view of Diem et al. (DE 102011080374 A1), hereinafter Diem.

Regarding claim 32, Berger, as modified by Kiessling, discloses the invention as recited in claim 25.
Berger further discloses the motor speed is set to increase linearly in accordance with the detected spacing ([0024], ll. 224 – 228 describes a linear relationship between the operator’s pressing force, which corresponds to axial distance or detected spacings between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 as described in [0022], and the impact frequency, which corresponds to the motor speed described in [0034], ll. 334 – 336).
Berger does not explicitly disclose the motor speed is set to increase linearly in accordance with a reciprocal of the detected spacing.
However, Diem teaches the motor speed is set to increase in accordance with a reciprocal of the detected spacing ([0029], ll. 380 – 385 describes the embodiment of fig. 6 having a displacement measuring device that measures the spring deflection 80c which corresponding to the spacing between the handle 30c and the housing 38c and outputs a signal to the control unit 36c.  [0005] describes the load control unit can start or increase the rotation or motor speed of the tool when a limit pressure is exceeded wherein the exceeded limit pressure corresponds to a displacement of the spring deflection as the spacing between the handle 30c and the housing 38c is decreased) (One having ordinary skill in the art would recognize that with the teachings of Diem with the invention of Berger, the motor speed can be set to increase linearly as described in Berger in accordance with the reciprocal of the detected spacing as described in Diem).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for operating a hand-held power tool, as disclosed by Berger, with the motor speed is set to increase linearly in accordance with a reciprocal of the detected spacing, as taught by Diem, with the motivation to allow one to adapt the teachings of Berger, directed towards demolition hammer, to a hammer drill or chisel giving one greater flexibility in design of the hammer drill or chisel by allowing the setting a motor speed of the motor in accordance with the detected variable spacing between a first housing and a second housing of the hammer drill or chisel.

Regarding claim 34, Berger discloses the invention as described in claim 15.
Berger further discloses the controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor) increases the motor speed linearly in accordance with the detected spacing ([0024], ll. 224 – 228 describes a linear relationship between the operator’s pressing force, which corresponds to different heights or detected spacings between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 as described in [0022], and the impact frequency, which corresponds to the motor speed described in [0034], ll. 334 – 336).
Berger does not explicitly disclose the controller increases the motor speed linearly in accordance with a reciprocal of the detected spacing.
However, Diem teaches the controller ([0029], ll. 13 – 23; “control unit 36c) increases the motor speed in accordance with a reciprocal of the detected spacing ([0029], ll. 13 – 23 describes the embodiment of fig. 7 having a displacement measuring device that measures the spring deflection 80c which corresponding to the spacing between the handle 30c and the housing 38c and outputs a signal to the control unit 36c.  [0005] describes the load control unit can start or increase the rotation or motor speed of the tool when a limit pressure is exceeded wherein the exceeded limit pressure corresponds to a displacement of the spring deflection as the spacing between the handle 30c and the housing 38c is decreased) (One having ordinary skill in the art would recognize that with the teachings of Diem with the invention of Berger, the controller of Berger can increase the motor speed linearly as described in Berger in accordance with the reciprocal of the detected spacing as described in Diem).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held power tool, as disclosed by Berger, with the controller increases the motor speed linearly in accordance with a reciprocal of the detected spacing, as taught by Diem, with the motivation to allow one to adapt the teachings of Berger, directed towards demolition hammer, to a hammer drill or chisel giving one greater flexibility in design of the hammer drill or chisel by allowing the setting a motor speed of the motor in accordance with the detected variable spacing between a first housing and a second housing of the hammer drill or chisel.

Regarding claim 35, Berger discloses the invention as recited in claim 15.
Berger further discloses the controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor) increases the motor speed in direct proportion with the detected spacing ([0024], ll. 224 – 228 describes a linear relationship or direct proportion between the operator’s pressing force, which corresponds to different heights or detected spacings between the position sensor 11 on the housing of drive 1/percussion mechanism 2 and the detecting element 12 on hood 7 as described in [0022], and the impact frequency, which corresponds to the motor speed described in [0034], ll. 334 – 336).
Berger does not explicitly disclose the controller increases the motor speed in inverse proportion to the detected spacing.
However, Diem teaches the controller ([0029], ll. 13 – 23; “control unit 36c) increases the motor speed in accordance with a reciprocal of the detected spacing ([0029], ll. 13 – 23 describes the embodiment of fig. 7 having a displacement measuring device that measures the spring deflection 80c which corresponding to the spacing between the handle 30c and the housing 38c and outputs a signal to the control unit 36c.  [0005] describes the load control unit can start or increase the rotation or motor speed of the tool when a limit pressure is exceeded wherein the exceeded limit pressure corresponds to a displacement of the spring deflection as the spacing between the handle 30c and the housing 38c is decreased) (One having ordinary skill in the art would recognize that with the teachings of Diem with the invention of Berger, the controller of Berger can increase the motor speed linearly as described in Berger in accordance with the reciprocal of the detected spacing as described in Diem wherein one having ordinary skill in the art would recognize that increasing the motor speed linearly with the reciprocal of the detected spacing is equivalent to increasing the motor speed in inverse proportion to the detected spacing).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held power tool, as disclosed by Berger, with the controller increases the motor speed in inverse proportion to the detected spacing, as taught by Diem, with the motivation to allow one to adapt the teachings of Berger, directed towards demolition hammer, to a hammer drill or chisel giving one greater flexibility in design of the hammer drill or chisel by allowing the setting a motor speed of the motor in accordance with the detected variable spacing between a first housing and a second housing of the hammer drill or chisel.

Response to Arguments
Interviews between Final Rejection and Notice of Appeal are at the discretion of the examiner.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search are denied. MPEP 713.09.
Applicant’s arguments, filed 7 September 2022, with respect to the rejection of claims 15 – 19, 21 – 31 and 33 under 35 USC §102 have been fully considered and are persuasive.  The rejection of claims 15 – 19, 21 – 31 and 33 under 35 USC §102 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Berger, in view of Kiessling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        30 September 2022
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731